DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
 Preliminary Amendment of Application Number 16/643,480 that was filed on 02/28/2020 is entered. Claims 1-27 has been pending and has been examined in this Office Action (“OA”). 

Examiner’s Note: there are multiple “OR” options in some claims limitations. The Examiner will consider one of the OR options to address the limita6tion unless otherwise mentioned by the examiner.

Notes on Claim Interpretation
The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/28/2020, 10/19/2021 have been placed in record and considered by the examiner.

Claim Objections
Claims 2-5, 21, 26 are objected to because of the following informalities: Specifically, 
     a.   Claims 2-5: replace “The method as claimed in claim 1” with “The method as claimed in claim 1,”.
b.   Claims 21: replace “The method as claimed in claim 21” with “The method as claimed in claim 21,”.
c.  	 Claims 26: replace “The method as claimed in claim 26” with “The method as claimed in claim 26,”.

Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 3-7, 9, 12-18, 23-27 are rejected under 35 U.S.C. 102 “(a) (1)” as being anticipated by ARRINGTON et al. (US Patent No. 5,918,176 A; hereinafter as “ARRINGTON”, provided in IDS).

With respect to independent claims:
Regarding claim 1, ARRINGTON teaches a method for estimating link quality in a communication system (Fig. 1 where multiple satellites 102-106 are in communication with Mobile Device 120. It also has a control facility 130: Col 3 lines 34-41), the method comprising:
 monitoring one or more transmission links from one or more transmitters (aforesaid control facility 130 collects and monitor power level, geographic location from the mobile device 120: Aforesaid control facility 130 monitors channels quality/transmission links of Mobile Device 120 to all the satellites 102-106:  Col 3 lines 42-56, claim 1); 

    PNG
    media_image1.png
    522
    809
    media_image1.png
    Greyscale

determining a link quality estimate (Fig. 4: aforesaid “control facility to predict future link margin”:  “control facility receives power measurements and location information from one or more CUs [==mobile device] dispersed throughout the area serviced by the communication system. Desirably, for each CU, the control facility receives power measurements for each cell in the CU's list of candidate cells”: …”The control facility processes the received power measurements in step 402 to create a Long Term Geographic Map (LTGM) of the link margins within the area serviced by the communication system. The LTGM is created by associating the CU location data with each power measurement and, thus, creating a geographic map of power levels over a particular geographic area”:  Col. 8 lines 34-62, claim 1, Col. 3 lines 42-56); and
 using the link quality estimate  for determining one (aforesaid control facility “receives power level measurement and a geographic location of the CU”: claim 1: aforesaid “control facility to predict future link margin anomalies” for CU/mobile device. control facility receives power measurements and location information from one or more CUs dispersed throughout the area serviced by the communication system”: Col. 8 lines 34-62). Aforesaid control facility determines “that the link margin anomaly is geographically stationary or weather related”. First, the control facility can notify the CU of degraded service in the CU's current location in step 512. The CU could display this information to the CU user who could then change the location of the CU to an area which affords better service. The control facility also can send a message to one or more transceiver nodes which are providing channels to the area to increase their transmission power in step 514: Col 11 lines 4-16). 

Regarding claim 24, ARRINGTON teaches, a terminal apparatus (see fig. 1: Mobile Device 120) comprising an antenna (see fig. 1 where Mobile Device 120 has an antenna), a transmitter (see fig. 1: Mobile Device 120, also Fig. 8: Mobile Device /CU 120 has Transceiver Unit 810; Col 13 lines 34-42), a receiver (see fig. 8: element 810), at least one a processor (Fig. 8 element 802: processing Unit) and 
A memory comprising instructions to configure the least one processor to estimate link quality by (Fig.8 col. 13 lines 34-61): 

    PNG
    media_image1.png
    522
    809
    media_image1.png
    Greyscale

-monitoring one or more transmission links from one or more other transmitters;
Determining a link the link quality estimate and using the link quality estimate for  determining one or more transmission parameters for a transmission from the terminal apparatus to another receiver or for Determining one or both of an installation location and orientation of the terminal  apparatus for transmission to another receiver or reception from another transmitter (Rest of the claim is interpreted and rejected for the same reason as set forth in claim 1).

Regarding claim 25, ARRINGTON teaches, a communication system (Fig. 1: “communication system includes satellites 102-106, Communication Unit 120 (CU), and control facility 130. The communication system is shown in conjunction with building 180 and cloud 182, which represent exemplary physical obstructions for signals between satellites 102-106 and CU 120.”: Col. 3 lines 34-41) comprising: 
A plurality of terminals (CUs, mobile devices 120), each terminal comprising an antenna (see fig. 1 where Mobile Device 120 has an antenna), (see fig. 1:Mobile Device 120, also Fig. 8: Mobile Device /CU 120 has Transceiver Unit 810; Col 13 lines 34-42), a receiver (see fig. 8: element 810), at least one a processor (Fig. 8 element 802: processing Unit), and a memory (Fig. 8: Memory: mobile device must have memory); and 
A core network comprising a plurality of access nodes configured to wirelessly communicate with the plurality of terminals (see fig. 1 where “communication system includes satellites 102-106, Communication Unit 120 (CU), and control facility 130. The communication system is shown in conjunction with building 180 and cloud 182, which represent exemplary physical obstructions for signals between satellites 102-106 and CU 120.” : Col. 3 lines 34-41), and 
a scheduler apparatus (Fig. 9: Control Facility 900/Control Facility 130 in Fig. 1) comprising at least one processor (Fig. 9: Processing Means 902) and a memory (Fig. 9: element 908) comprising instructions to configure the at least one processor to receive a plurality of transmission link measurements from one or more terminals in the plurality of terminals via the plurality of access nodes and to determine a link quality estimate for a first  terminal  in the plurality of  terminals (aforesaid control facility 130 collects and monitor power level, geographic location from the mobile device 120: Aforesaid control facility 130 monitors channels quality/transmission links of Mobile Device 120 to all the satellites 102-106:  Col 3 lines 42-56, claim 1; Fig. 4: aforesaid “control facility to predict future link margin”:  “control facility receives power measurements and location information from one or more CUs [==mobile device] dispersed throughout the area serviced by the communication system. Desirably, for each CU, the control facility receives power measurements for location data with each power measurement and, thus, creating a geographic map of power levels over a particular geographic area”:  Col. 8 lines 34-62, claim 1, Col. 3 lines 42-56), and 
or to determine a one (aforesaid control facility “receives power level measurement and a geographic location of the CU”: claim 1: aforesaid “control facility to predict future link margin anomalies” for CU/mobile device. control facility receives power measurements and location information from one or more CUs dispersed throughout the area serviced by the communication system”: Col. 8 lines 34-62). Aforesaid control facility determines “that the link margin anomaly is geographically stationary or weather related”. First, the control facility can notify the CU of degraded service in the CU's current location in step 512. The CU could display this information to the CU user who could then change the location of the CU to an area which affords better service. The control facility also can send a message to one or more transceiver nodes which are providing channels to the area to increase their transmission power in step 514: Col 11 lines 4-16). 

Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 1.

With respect to dependent claims:
Regarding claim 3, ARRINGTON teaches, the method as claimed in claim 1
 wherein determining a link quality estimate comprises: 
determining the expected receive signal strength for a transmission from a transmitter to a receiver (Fig. 1: the communication system includes satellites 102-106, Comunication Unit 120 (CU), and control facility 130: col. 3 lines 33-41;  aforesaid control facility “generating a first power level measurement of a first power level of a first channel [==expected receive signal strength]  which is provided by a first node [==CU/Mobile] of the at least one transceiver node [==satellites”: claim 1), wherein the expected receive signal strength is estimated using  an estimate of the transmitter power, receiver gain, and path loss based on an estimate of a link distance (CU 120 is capable of measuring signal power of one or more signals which is received from satellites 102-106 and sending the signal power measurement to control facility 130:” “CU 120 is capable of sending its location and a time stamp associated with each measurement to the control facility. The ability of CU 120 to measure and send power measurements to control facility 130 enables the communication system accurately to analyze link margins without the use of dispersed, stationary cellular base stations”:  Col. 3 lines 42-60); 
obtaining an estimate of the observed receive signal strength at the receiver (“CU 120 is capable of measuring signal power of one or more signals which is received from satellites 102-106”: col. 3 lines 42-60); estimating a link quality estimate based on the difference between the expected receive signal strength and observed receive signal strength (..a receiver (e.g., CU 120) which could measure the received power , in the real world, the received power levels would differ. It is this difference in received power levels which indicates the strength of signals received in each cell.”: Col.4 lines 30-46).
  
Regarding claim 4, ARRINGTON teaches, the method as claimed in claim 1 
wherein determining a link quality estimate is estimated using a plurality of feedback messages from a receiver for a plurality of transmissions from a transmitter to a receiver when the receiver is within a predefined spatial region (the control facility (130) can use the measurements (306) to create (402, 502) a link margin map which correlates CU location (304) with power measurements (306). The map is used to analyze the link margins within the system.: [abstract];  The control facility processes the received power measurements in step 402 to create a Long Term Geographic Map (LTGM) of the link margins within the area serviced by the communication system. The LTGM is created by associating the CU location data with each power measurement and, thus, creating a geographic map of power levels over a particular geographic area. The LTGM is used to accumulate power measurement data desirably over a long period of time”: col. 8 lines 50-62). 
 
Regarding claim 5, ARRINGTON teaches, the method as claimed in claim 1 
wherein determining a link quality estimate is a spatial relative link quality estimate obtained comparing one  (CU 120 could communicate with any one of satellites 102-106: A CU's perceived reception power of a signal transmitted by a particular satellite depends on several factors, including the transmission power of the signal, the distance between the satellite and the CU, physical obstructions between the satellite and the CU, and other factors” [==one or more parameters of a reference link]: Col. 4 lines 39-46)

Regarding claim 6, ARRINGTON teaches, the method as claimed in claim 1, 
wherein determining a link quality estimate comprises calculating a link quality estimate spatial summary (“the control facility receives power measurements and location information from one or more CUs dispersed throughout the area serviced by the communication system”: col 8 lines 37-40also claim 1).  
Regarding claim 7, ARRINGTON teaches, the method as claimed in claim 1, wherein determining a link quality estimate comprises combining a plurality of link quality estimates (the control facility (130) can use the measurements (306) to create (402, 502) a link margin map which correlates CU location (304) with power measurements (306): [abstract] also Col. 2 lines 15-21).. 
 Regarding claim 9, ARRINGTON teaches, The method as claimed in claim 7 wherein combining a plurality of link quality estimates comprises combining a plurality of link quality estimates over a historical time period (“the control facility previously determined to have the best power levels available to the CU. The determination of which cells are best is made from historic power level measurements of the broadcast channels previously sent to the control facility from one or more CUs’: 

Regarding claim 12, ARRINGTON teaches, The method as claimed in claim 1, wherein determining a link quality estimate comprises:
performing a plurality of measurements of received signal strength from one or more transmitters at a terminal location (“receiving an instruction from the control facility to hand off communications from the first channel to a second channel after the control facility determines that the CU should communicate at the second power level by using the second channel”: claim 2 ); and providing the plurality of measurements as input to a model which returns a link quality estimate ( Switch from first channel to second channel based on measurement: Claim 2).  

Regarding claim 13, ARRINGTON teaches, The method as claimed in claim 12, wherein the terminal location is an installation location (by using the location of CU 120, CU 120 will decide which satellite  to use for best service: col. 4 lines 57-59).  

Regarding claim 14, ARRINGTON teaches, The method as claimed in claim 13, wherein the measurements are made by an apparatus external to the terminal and the link quality estimate is provided to the terminal (“control facility receives power 

Regarding claim 15, ARRINGTON teaches, The method as claimed in claim 1, wherein the communication system is a satellite communication system and comprises at least one satellite and a plurality of terminals (See Fig. 1 where communication system has multiple satellite with terminals).  

Regarding claim 16, ARRINGTON teaches, The method as claimed in claim 1, wherein monitoring one or more transmission links from one or more transmitters comprises monitoring one or more transmissions from one or more satellites in a Global Navigation Satellite System (GNSS) (Fig. 1: satellite communication; “the CU could sent the information through a satellite or other transceiver node to the control facility”: Fig. 2 element 206: col. 8 line 56- col 7 line 7).  

Regarding claim 17, ARRINGTON teaches, The method as claimed in claim 1,  wherein the one or more transmission parameters comprises one or more of transmit time, duration, data rate, power, frequency, or in the case of a plurality of transmit antennas, which antenna or which combination of antennas to use for transmission  (A control facility (130) within a wireless communication system receives, from a communication unit (120) (CU), a power measurement (306) of a signal (150) projected by a transceiver node (102). The power measurement (306) can be associated with location information (304) for the CU (120) and a time stamp (302). The 

Regarding claim 18, ARRINGTON teaches, The method as claimed in claim 1, wherein using the link quality estimate for determining one or more transmission parameters for a transmission from a transmitter to a receiver comprises scheduling multiple redundant transmissions for each of one or more messages across one or more satellite passes using probabilities of success determined using the link quality estimate (CU 120 is capable of measuring signal power of one or more signals which is received from satellites 102-106 and sending the signal power measurement to control facility 130. In addition, CU 120 is capable of sending its location and a time stamp associated with each measurement to the control facility: Col. 3 lines 41-61; Examiner’s Note: CU/Mobile devices connect with multiple satellites as shown in Fig. 1).  

Regarding claim 23, ARRINGTON teaches, the method as claimed in claim 1, further comprising transmitting one or more messages based on a schedule determined using the link quality estimate (each satellite 102-106 transmits the broadcast channel at a distinct timeslot and frequency: col. 4 lines  21-24).  

Regarding claim 26, ARRINGTON teaches, the system as claimed in claim 25 wherein the plurality of access nodes comprises a plurality of satellite access nodes (Fig. 1: satellites nodes 102-106).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2. 8, 10-11. 19-22, are rejected under 35 U.S.C. 103 as being unpatentable over ARRINGTON et al. (US Patent No. 5,918,176 A; hereinafter as “ARRINGTON”, provided in IDS) in view of TRERISE et al. (US 20130271320 A1; hereinafter as “TRERISE”, provided in IDS).

Regarding claim 2, ARRINGTON teaches claim 1 as above.  
ARRINGTON does not specifically teach:   wherein determining a link quality estimate comprises: determining, by a terminal, a link quality estimate based upon the expected receive signal strength for a transmission from the terminal to a receiver, wherein the 

TRERISE, in the same field of endeavor, discloses: wherein determining a link quality estimate comprises: determining, by a terminal (see fig. 1A; Communication Device 110: [0027]), a link quality estimate based upon the expected receive signal strength for a transmission from the terminal to a receiver, wherein the expected receive signal strength is estimated using an estimate of a terminal transmitter power, a receiver gain, and a path loss based on an estimate of a link distance between the terminal and the receiver (The communication device 110 may comprise suitable logic, circuitry, interfaces and/or code that may be operable to receive and process signals from the communication network 114 and/or the GNSS network 116. The communication device 110 may be operable to receive and process communication signals from the communication network 114. Exemplary signals may comprise 2.5G, 3G, 4G, LTE, WiMax, WiFi, Bluetooth and ZigBee signals. The communication device 110 may be operable to receive and process GNSS signals from a plurality of geosynchronous satellites in the GNSS network 116. In accordance, with an embodiment of the invention, the communication device 110 may be operable to utilize the GNSS signals received from GNSS network 116 and/or the communication signals that are received from the communication network 114 and determine how the satellite dish 106 should be aligned in order to optimize the reception of the satellite signals from the satellite television network 112. The communication device 110 may comprise an antenna alignment application (app), which may be operable to guide a user of the communication device 110 through various steps to align the satellite dish 106. [0031], Also Fig. 4A: [0098]-[0099]; NOTE: communication device uses power/gain to determine optical satellite link: [0061]-[0062]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of ARRINGTON to include the above recited limitations as taught by TRERISE in order to determine how the satellite dish should be aligned in order to optimize the reception of the satellite signals from the satellite television network (TRERISE; Par. 0031).

Regarding claim 8, ARRINGTON teaches claim 7 as above.  
ARRINGTON does not specifically teach:   wherein the plurality of link quality estimates are each link quality estimates between a terminal and one of a  plurality of satellites and combining the plurality of link quality estimates comprises obtaining an aggregated link quality estimate when each satellite is within a predefined spatial region.

TRERISE, in the same field of endeavor, discloses:
wherein the plurality of link quality estimates are each link quality estimates between a terminal and one of a  plurality of satellites and combining the plurality of link quality estimates comprises obtaining an aggregated link quality estimate when each satellite is within a predefined spatial region (The communication device 400 may be operable to run an antenna alignment application 336 that may be operable to assist a user of the communication device 400 with alignment of the satellite dish assembly 200:… The satellite information pane 430 may also comprise a satellite details section 450. The satellite details section 450 may comprise detailed information for a particular satellite, which may correspond to one of the satellite identifier fields 442.sub.1-442.sub.N.: …The satellite details section 450 may also comprise content related information such as broadcast sources and/or channels included in the signals, restrictions such as whether content is paid or free, and so on. The satellite details section 450 may be displayed for each satellite when the user accesses the corresponding satellite identifier field, or taps the display above the satellite identifier field. In some instances, each satellite identifier field 442.sub.i may incorporate a sub-field (not shown) for expressly requesting detailed information for a corresponding satellite, with the displaying of the satellite details section 450 being displayed as result of selection of that sub-field. : [0097]-[0099]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of ARRINGTON to include the above recited limitations as taught by TRERISE in order to determine how the satellite dish should be aligned in order to optimize the reception of the satellite signals from the satellite television network (TRERISE; Par. 0031).


Regarding claim 10, ARRINGTON teaches claim 7 as above.  
ARRINGTON does not specifically teach, wherein combining a plurality of link quality estimates is performed by a receiver and comprises combining a plurality of link quality estimates between the receiver and each of a plurality of terminals and feedback information is provided to the plurality of terminals.  

TRERISE, in the same field of endeavor, discloses
wherein combining a plurality of link quality estimates is performed by a receiver and comprises combining a plurality of link quality estimates between the receiver and each of a plurality of terminals and feedback information is provided to the plurality of terminals (Fig. 5: a communication device is placed on a platform of an antenna and an antenna alignment app is initiated….. the antenna alignment app determines an identity and location of a transmitter to which the antenna should be aligned based on information from user input, memory, the antenna, other communication devices and/or GNSS data…. a determination is made as to whether the antenna is aligned with the transmitter. If in step 514, it is determined that the antenna is aligned with the transmitter, then the exemplary steps end [0107]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of ARRINGTON to include the above recited limitations as taught by TRERISE in order to determine how the satellite dish should be aligned in order to optimize the reception of the satellite signals from the satellite television network (TRERISE; Par. 0031).

Regarding claim 11, ARRINGTON teaches claim 1 as above.  
ARRINGTON does not specifically teach, wherein determining a link quality estimate is distributed between a terminal and a component external to the terminal, which provides feedback information to the terminal

TRERISE, in the same field of endeavor, discloses
, wherein determining a link quality estimate is distributed between a terminal and a component external to the terminal, which provides feedback information to the terminal (The communication device 156 may be operable to run or execute an antenna alignment app that may be utilized to align the antennas 160A, 162A and the millimeter wave antennas 164A, 164N in the distributed millimeter antenna system within the premises 158: [0042]; the antenna alignment app may acquire receive satellite signal metrics and/or satellite signal data and/or data from the low noise block downconverter 220. The antenna alignment app may analyze received satellite signal metrics and/or satellite signal data, data from one or more sensors within the communication device 250, data received from the GNSS network 116, data received from the communication network 114, and/or data stored on the communication device 250 to calculate the proper alignment of the satellite dish assembly: [0064]),

Regarding claim 19, ARRINGTON teaches claim 18 as above.  
ARRINGTON does not specifically teach, wherein scheduling multiple redundant transmissions further comprises queuing one or more message packets for 

TRERISE, in the same field of endeavor, discloses
wherein scheduling multiple redundant transmissions further comprises queuing one or more message packets for transmission such that queue priority is based on probability of success determined using the link quality estimate for each transmission (Fig.1A where an app running on a communication device may be utilized for aiming or aligning a satellite dish or antenna with satellite system /network 112: Satellite TV network with multiple Satellite 112b in Fig. 1A is syncing up with the commutation device  to connect to TV:   Based on low noise to the satellite connections, aforesaid communication devices connects to TV right satellite network: [0027], [0030]-0031] [0031]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of ARRINGTON to include the above recited limitations as taught by TRERISE in order to determine how the satellite dish should be aligned in order to optimize the reception of the satellite signals from the satellite television network (TRERISE; Par. 0031).


Regarding claim 20, ARRINGTON in view of TRERISE teaches claim 19 as shown above. Furthermore, TRERISE teaches, wherein message packets are queued such that those with lowest likelihood of success are given the best opportunity for redundant replication in the queue and transmission (The satellite information pane 430 may also comprise a satellite details section 450. The satellite details section 450 may comprise detailed information for a particular satellite, which may correspond to one of the satellite identifier field’s 442.sub.1-442.sub.N. For example, the satellite details section 450 may comprise satellite identification information such as satellite name, satellite operator, and/or coordinate information such as orbit and/or position in space. The satellite details section 450 may also comprise content related information such as broadcast sources and/or channels included in the signals, restrictions such as whether content is paid or free, and so on [Examiner’s Note:  given the best opportunity for redundant replication in the queue and transmission]. The satellite details section 450 may be displayed for each satellite when the user accesses the corresponding satellite identifier field, or taps the display above the satellite identifier field. In some instances, each satellite identifier field 442.sub.i may incorporate a sub-field (not shown) for expressly requesting detailed information for a corresponding satellite, with the displaying of the satellite details section 450 being displayed as result of selection of that sub-field.: [0099], Also see Fig. 4B, Fib. 4C).  

Regarding claim 21, ARRINGTON teaches claim 18 as above.  
ARRINGTON does not specifically teach, wherein scheduling comprises multiple redundant transmissions is performed using an optimization method, in which transmit times are restricted to a discrete grid with spacing W over a time interval T.  

TRERISE, in the same field of endeavor, discloses: wherein scheduling comprises multiple redundant transmissions is performed using an optimization method, in which transmit times are restricted to a discrete grid with spacing W over a time interval T (see Fig. 2B an app running on a communication device may be utilized for aiming or aligning an antenna in a terrestrial system, in accordance with an embodiment of the invention. Referring to FIG. 2A, there is shown an antenna 260. The antenna 260 may comprise a plurality of antenna elements 260a, . . . , 260n.The antenna 260 may comprise a plurality of sensors 262a, . . . , 262n. The sensors 262a, . . . , 262n may comprise suitable logic, circuitry, interfaces and/or code that may be operable to determine a position and/or orientation of the antenna 260. The sensors 262a, . . . , 262n may comprise a gyroscope, an accelerometer, a compass and/or an altimeter. Position information from one or more of the sensors 262a, . . . , 262n may be acquired by and utilized by an antenna alignment app, which may be running on a communication device, to determine the current position and/or a newly determined current position of the antenna 260 during alignment of the antenna 158: [0066]-[0067].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of ARRINGTON to include the above recited limitations as taught by TRERISE in order to determine how the satellite dish should be aligned in order to optimize the reception of the satellite signals from the satellite television network (TRERISE; Par. 0031).

Regarding claim 22, ARRINGTON in view of TRERISE teaches claim 21 as shown above. Furthermore, ARRINGTON teaches, wherein the time interval is T = [now-L, now+L], where L is a latency time period (control facility 130 receives signal power measurements from CUs and uses those measurements, along with CU location information and measurement time stamps, to affect power levels of signals provided within the system.: col. 5 lines 10-24).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. RYU et al, US 20160242066 METHOD AND SYSTEM FOR COMPENSATING FOR RETURN LINK RAIN ATTENUATION IN SATELLITE COMMUNICATION SYSTEM.
 2. Gorday et al, US 6091716 A1: Receive signal quality estimates suitable for pagers used in satellite-based communication systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                        

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416